                                   1          1.

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW R. PEREZ,                                 Case No. 18-cv-04856-SI
                                   8                    Plaintiff,
                                                                                           ORDER EXTENDING DEADLINES
                                   9               v.
                                                                                           Re: Dkt. No. 31
                                  10     E. MOORE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants Franco, Moore, Peffley, and Salgado (the “correctional officials”) have

                                  14   requested a third extension of the deadline to file a motion for summary judgment. Upon due

                                  15   consideration of the request and the accompanying declaration of attorney Annakarina De La Torre-

                                  16   Fennell, the request is GRANTED, although the extension will be for thirty days rather than the

                                  17   requested sixty days. Docket No. 31. The event defendants are waiting for, i.e., an amended

                                  18   complaint from plaintiff that is due on October 4, 2019, is not expected to change the claims against

                                  19   the correctional officials because the only problem the court identified in the original complaint

                                  20   concerned the claims against Dr. Bass rather than the claims against the correctional officials. The

                                  21   court now sets the following briefing schedule for the correctional officials: The correctional

                                  22   officials must file and serve their motion for summary judgment no later than November 8, 2019.

                                  23   Plaintiff must file and serve his opposition to that motion no later than December 6, 2019. The

                                  24   correctional officials must file and serve their reply (if any) in support of the motion for summary

                                  25   judgment no later than December 20, 2019.

                                  26          The court also now sets the following briefing schedule for any dispositive motion from Dr.

                                  27   Bass: Dr. Bass must file and serve any motion to dismiss under Rule 12 of the Federal Rules of

                                  28   Civil Procedure no later than November 8, 2019. Plaintiff must file and serve his opposition to that
                                   1   motion no later than December 6, 2019. Dr. Bass must file and serve his reply (if any) in support

                                   2   of the motion to dismiss no later than December 20, 2019. If Dr. Bass files a motion for summary

                                   3   judgment instead of a Rule 12 motion to dismiss, he must file and serve the motion for summary

                                   4   judgment no later than December 6, 2019. Plaintiff must file and serve his opposition to that motion

                                   5   no later than January 3, 2020. Dr. Bass must file and serve his reply (if any) in support of the

                                   6   motion for summary judgment no later than January 17, 2020.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 24, 2019

                                   9                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
